     Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 1 of 11 PageID# 2897
                                                                                          !!    !.:
                                                                                   'Z1


 1                               IN THE UNITED STATES DISTRICT COURT
                                                                                          JN2 i
 2                                                                                  CLEKK, U.S. DISTRICT COURT
                                                                                           RICHMOND. W>

 3
                             FOR THE EASTERN DISTRICT OF VIRGINIA

 4                                       RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,etal..                        Case No.: 3:I7-cv-00601-MHL
 6
                    Plaintiff,
 7
                                                       DEFENDANT'S AMENDED DISCLOSURE
     vs.

 8
                                                       STATEMENT

     JASON GOODMAN,et al..
 9

                    Defendant
10


11
                     DEFENDANT'S AMENDED DISCLOSURE STATEMENT
12


13
            Comes now,Defendant Jason Goodman,Pro Se, pursuant to Federal Rule of Civil
14
     Procedure 26(a)(1) and FRCP rule 7.1 to submit his disclosures as follows. Defendant reserves
15


16
     the right to supplement his disclosure statement as continuing investigation and discovery may

17   alter this disclosure and/or identify other potential witnesses, documents, and information.
18


19


20


21


22


23


24


25


26


27


28

     DEFENDANT'S AMENDED DISCLOSURE STATEMENT - 1
     Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 2 of 11 PageID# 2898



 1        1. Individuals likely to have discoverable material
 2


 3
                   a. Robert David Steele (knowledge regarding the allegations set forth in the
4

                      Complaint and the denials, defenses, and allegations set forth in the
 5


6                     Defendants' Answers)do Steven S. Biss(VSB No. 32972)E-mail:

 7                    stevenbiss@earthlink.net 300 West Main Street, Suite 102 Charlottesville,
 8
                      Virginia 22903 Phone:(804)501-8272 Fax: (202)318-4098 Counsel for
9
                      Plaintiffs
10

                   b. Representative of Earth Intelligence Network (knowledge regarding the
11


12                    allegations set forth in the Complaint and the denials, defenses, and

13                    allegations set forth in the Defendants' Answers) do Steven S. Biss(VSB
14
                      No. 32972)E-mail: stevenbiss@earthlink.net 300 West Main Street, Suite 102
15
                      Charlottesville, Virginia 22903 Phone:(804)501-8272 Fax: (202) 318-
16

                      4098 Counsel for Plaintiffs
17


18                c. Devin Nunes(associate of plaintiff knowledge regarding the allegations set

19                    forth in the Complaint and the denials, defenses, and allegations set forth in
20
                      the Defendants' Answers)264 Clovis Avenue Suite 206 Clovis, CA 93612
21
                      Main:(559)323-5235 Fax:(559)323-5528
22

                   d. Jason Goodman(knowledge regarding the allegations set forth in the
23


24                    Complaint and the denials, defenses, and allegations set forth in the

25                    Defendants' Answers)252 7'*' Avenue Apt 6s New York NY 10001 Pro Se
26
                      Defendant
27


28

     DEFENDANT'S AMENDED DISCLOSURE STATEMENT - 2
     Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 3 of 11 PageID# 2899



 1               e. Patricia A. Negron(knowledge regarding the allegations set forth in the
2
                    Complaint and the denials, defenses, and allegations set forth in the
 3
                    Defendants' Answers)c/o R. Johan Conrod, Jr.(VSB No. 46765)E-mail:
4

                    rjconrod@kaufcan.com KAUFMAN & CANOLES,P.C. 150 West Main
5


6                   Street, Suite 2100 Norfolk, VA 23510 Phone:(757)624-3000 Fax:(888)360-

7                   9092 Terry C. Frank, Esq.(VSB No. 74890)E-mail: tcffank@kaufcan.com
8
                    Benjamin A. Wills, Esq.(VSB No. 88109) E-mail: bawills@kaufcan.com
9
                    KAUFMAN & CANOLES,P.C. 1021 E. Cary Street, Suite 1400 Richmond,
10

                    Virginia 23219 Phone:(804)771-5700 Fax:(888)360-9092 Counsel for
11


12                  Defendant Patricia A. Negron

13               f. Susan Holmes a/k/a Susan Lutzke a/k/a Queen Tutl (knowledge regarding the
14
                    allegations set forth in the Complaint and the denials, defenses, and
15
                    allegations set forth in the Defendants' Answers) 1221 University Ave., Unit
16

                    D202 Fort Collins, CO 80521 Pro se Defendant
17


18               g. D. George Sweigert(potential knowledge regarding the online activities ofthe

19                  parties related to the allegations set forth in the Amended Complaint and the
20
                    Defendants' Answers)c/o P.O. Box 152 Mesa, AZ 85211 Prospective Pro se
21
                    Intervenor
22

                 h. George Webb Sweigert(brother ofD. George Sweigert with potential
23


24                  knowledge regarding the online activities ofthe parties related to the

25                  allegations set forth in the Amended Complaint and the Defendants' Answers)
26
                    Country Inn and Suites by Raddison 8850 Hampton Mall Dr N, Capitol
27
                    Heights, MD 20743(503)919-0748
28

     DEFENDANT'S AMENDED DISCLOSURE STATEMENT - 3
     Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 4 of 11 PageID# 2900



 1               i. Dr. Cynthia Ann McKinney (knowledge of the allegations set forth in the
 2
                    Amended Complaint and the Defendants' Answers specifically with respect to
 3
                    the Plaintiffs' #UNRIG campaign, its operation, and donations thereto)
4

                    Address and number unknown,
 5


 6              j. Manuel Chavez III (Former Associate of Plaintiff and recent associate ofD.

 7                  George Sweigert with knowledge regarding the allegations set forth in the
 8
                    Complaint and the denials, defenses, and allegations set forth in the
9
                    Defendants' Answers). Address unknown(480)332-9117
10

                 k. Tyroan Simpson(Former Associate ofPlaintiff and recent associate of D.
11


12                  George Sweigert with knowledge regarding the allegations set forth in the

13                  Complaint and the denials, defenses, and allegations set forth in the
14
                    Defendants' Answers). Address and phone number unknown
15
                 1. Nathan Stolpman(Former Associate of Plaintiff and recent associate ofD.
16

                    George Sweigert with knowledge regarding the allegations set forth in the
17


18                  Complaint and the denials, defenses, and allegations set forth in the

19                  Defendants' Answers). Address and phone number unknown
20
                 m. Jacquelyn Weaver(associate of D. George Sweigert with knowledge
21
                    regarding the allegations set forth in the Complaint and the denials, defenses,
22

                    and allegations set forth in the Defendants' Answers). 102 Fern Purvis, MS
23


24                  39475 jacquelyn 113@hotmail.com

25               n. Steve Outtrim (associate ofD. George Sweigert and co-Defendant Lutzke
26
                    with knowledge regarding the allegations set forth in the Complaint and the
27


28

     DEFENDANT'S AMENDED DISCLOSURE STATEMENT - 4
     Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 5 of 11 PageID# 2901



 1                   denials, defenses, and allegations set forth in the Defendants' Answers). 90
 2
                    Franklin Road Freemans Bay Auckland 1011 New Zealand
 3
                 o. Kevin Marsden (associate ofD. George Sweigert with knowledge regarding
 4

                    the allegations set forth in the Complaint and the denials, defenses, and
 5


 6                  allegations set forth in the Defendants' Answers),

 7               p. Jake Morphonios (associate of D. George Sweigert and co-Defendant Lutzke
 8
                     with knowledge regarding the allegations set forth in the Complaint and the
 9
                    denials, defenses, and allegations set forth in the Defendants' Answers).
10

                     niorplK^nios g vahoo.coin
11


12               q. Dean Fougere (associate of D. George Sweigert with knowledge regarding the

13                  allegations set forth in the Complaint and the denials, defenses, and
14
                    allegations set forth in the Defendants' Answers) 154 Lake Drive Plymouth
15
                    MA 02360(508)329-2046
16

                 r. Quinn Michaels(AKA Corey Aiken)(former associate of Defendant Goodmar
17


18                   with knowledge regarding the allegations set forth in the Complaint and the

19                  denials, defenses, and allegations set forth in the Defendants' Answers)
20
                    address unknow phone number(503)395-xxxx
21
                 s. Steven S. Biss (council for Plaintiff and participant in alleged conspiracy to
22

                    bring frivolous lawsuits against Defendant, with knowledge regarding the
23


24                  allegations set forth in the Complaint and the denials, defenses, and

25                  allegations set forth in the Defendants' Answers and motion to disqualify) 300
26
                    West Main Street, Suite 102 Charlottesville Virginia 22903(804)501-8272
27


28

     DEFENDANT'S AMENDED DISCLOSURE STATEMENT - 5
     Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 6 of 11 PageID# 2902



 1                 t. Tanya Comwell(wife and paralegal of Steven S Biss and participant in
 2
                       alleged conspiracy to bring frivolous lawsuits against Defendant, with
 3
                       knowledge regarding the allegations set forth in the Complaint and the
 4

                       denials, defenses, and allegations set forth in the Defendants' Answers and
 5


 6                     motion to disqualify) 300 West Main Street, Suite 102 Charlottesville Virginia

 7                     22903(804)501-8272
 8
          2. Documents
 9
     The Defendant intends to use the following documents in support of his case
10

                   a. All documents identified and referred to in the parties' pleadings, including
11


12                     documents that are linked via intemet URLs

13                 b. All documents produced in discovery by the parties;
14
                   c. E-mails exchanged between Defendant Goodman and Plaintiff
15
                   d. E-mails exchanged between Defendant Goodman and Co-Defendant Negron.
16

                   e. E-mails exchanged between Defendant Goodman and Co-Defendant Lutzke
17


18                 f. E-mails and telephone calls between Defendant Goodman and Counsel for

19                     Plaintiff

20
                   g. E-mails and telephone calls between Defendant Goodman and William F.
21
                       Keman
22

                   h. E-mails provided by Manuel Chavez III between Chavez and Biss, Chavez
23


24                     and Comwell, Chavez and Plaintiff as well as other parties contained in the
25                     emails.

26
                   i. All documents produced by third-parties in response to Rule 45 Subpoenas.
27
          3. Damages
28

     DEFENDANT'S AMENDED DISCLOSURE STATEMENT - 6
     Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 7 of 11 PageID# 2903



 1            Defendant Goodman is not claiming any damages at this time but reserves his right to
 2
              amend that in the future.
 3
          4. Insurance
 4

              There is no applicable insurance.
 5


 6   Defendant reserves the right to amend and supplement these Rule 26(a)(1) Disclosures in

 7   accordance with the Rule 26 FRCP.

 8


 9
     DATED:Jan 20,2020
10

                                                                             Respectfully submitted
11


12


13

14


15


16                                                                          Jason Goodman,Pro Se
17
                                                                              252 7"* Avenue Apt 6j
                                                                                   Xoi^NY 10001
18                                                                   truth:d crowdso urcetheirul h.on

19


20


21


22


23


24


25


26


27


28

     DEFENDANT'S AMENDED DISCLOSURE STATEMENT - 7
Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 8 of 11 PageID# 2904




        Circuit Court for Eastern Divistion Virginia                                                    Case No. 3:17-cv-601-MHL
                                                               CityorCoiinty
         Robert David Steele and Eaitli Intelligence Networ
                                                                                      Jason Goodman

        Name                                                                          Name
         11005 LANGTON ARMS CT                                                 VS. 252 7th avenue                                       6s

        siieeiAddiess                                          ajits ■                StreetAddress                                      Apt#
        OAKTON,                   VA     22124       (57lt 320-8573                   New York                   NY   10001    ^323     744-7594

        City                     Stats    ZipCode       Area Teiephoria               CKy                     State ZIpCode Aisa             Telephone
                                                        Code                                                                    Code
                               Plaajm                                                                      Defencfanf




                                                       CERTIFICATE OF SERVICE
                                                                         (DOMREL58)


                                                                                              January
                   I HEREBY CERTIFY that on this 20                                day of                                     , 2020          .a copy
                                                               DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION IN LIMINE
                   of the document(s)entitled
                                                                                                                 Title of Document(s)
                                                                                  was/were mailed, postage prepaid to:
                    Terry Frank
                    Opposing Party or HIs/Her Attorney
                    1021 E. Gary Street. 14th Floor

                   Address

                         Richmond                                 VA                     232-B
                   ety                                                    state                           -Sp-



                                           J anuar v 20 2(20
                                          Date                            Slgnatuie




                                                                           Page 1 of 1
                                                                                                                      DRS8- Revised 13 Febmary 2001
Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 9 of 11 PageID# 2905




        Circuit Court for.Eastern Divistion VifQinia                                                  Case No.3:17-cv-601-MHL
                                                               CityofCoun^
         Robert David Steels and Earth Intelligence Netvror
                                                                                   Jason Goodman
        Name                                                                       Name
        1100S LANQTON ARMS CT                                                VS. 252 7th avenue                                       6s

        StrtetAdditeS                                          AlsinT—             StreetAddress                                       Apt#
        OAKTON.                   VA     22124       (57l) 320-8573                New York                    NY   10001   f323 )744-7594
        City                     State    ZIpCode       Area Telephone             City                    State ZipCode Area              Teiephone
                                                        Code                                                                  Code
                               Pkarm                                                                     Defyxtant




                                                       CERTIFICATE OF SERVICE
                                                                      (DOMREL58)


                                                                                            Januaiy
                   I HEREBY CERTIFY that on this 2Qh                             day of                                     , 2020          .a copy
                                                               DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION IN LIMINE
                   of the document(s)entitled
                                                                                                               Title of Document(s)
                                                                                 was/were mailed, postage prepaid to:
                    Steven 8 Biss

                    Opposing Party or His/Her Attorney

                    300 West Main Street Suite 102

                   Address

                        Charlottesville                           VA                      22903
                   eity-                                                 Ctate                          -ap-



                                           J amar y 2Q 2(20
                                          Date




                                                                          Page 1 of 1
                                                                                                                    DR58- Revised '13 February 2001
  Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 10 of 11 PageID# 2906

                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF VIRIGINIA
                                                   RICHMOND DIVISION




     ROBERT DAVID STEELE,et al.,
                                   Plaintiff(s),


                                                                                           3:l7-cv-00601-MHL
                                                                    Civil Action Number:

      JASON GOODMAN,et al.

                                   Defendant(s).


                                LOCAL RULE 83.1(M)CERTIFICATION

I declare under penalty of perjury that:

                                                                  DEFENDANT'S RESPONSE IN OPPOSITION
No attorney has prepared,or assisted in the preparation of TO PLAINTIFF'S MOTION IN LIMINE

Jason Goodmai




Signati^ofP/o Se Party

Executed on: January 20, 2020           (Date)

                                                             OR



The foilowing attorney(s) prepared or assisted me in preparation of _
                                                                           (Title of Document)

(Name of Attomey)


(Address of Attomey)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
     Case 3:17-cv-00601-MHL Document 173 Filed 01/21/20 Page 11 of 11 PageID# 2907



 1                                IN THE UNITED STATES DISTRICT COURT

 2


 3
                              FOR THE EASTERN DISTRICT OF VIRGINIA

 4                                        RICHMOND DIVISION

 5
      ROBERT DAVID STEELE,et al.                         Case No.: 3:17-cv-0060I-MHL
 6
                     Plaintiff,
 7
                                                        DEFENDANT'S SWORN STATEMENT
      vs.

 8

      JASON GOODMAN,et al..
 9

                     Defendant
10


11
                                   DEFENDANT'S SWORN STATEMENT
12


13
             I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
14
     Further, I hereby attest that the attached exhibits are accurate and true copies of source
15


16
     documents as described. Video and telephone recording transcripts may contain typos due to

17    voice to text transcription software. True and accurate copies of original video and audio
18
     recordings can be provided should it please the court.
19
     Signed this 20'^ day of January 2020
20


21


22


23
                                                                     Jason GoodrnahrDefendant, Pro Se
24
                                                                                  252 7"* Avenue Apt 6s
25
                                                                                   New York, NY 10001
                                                                                         (323)744-759^
26                                                                       truth@cro\vdsourcetheiruth.ori.

27


28

     DEFENDANT'S SWORN STATEMENT - 1
